Citation Nr: 1723194	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-04 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 70 percent for Posttraumatic Stress Disorder (PTSD) with substance abuse (alcohol).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to November 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified in a video conference hearing before the undersigned Veterans Law Judge (VLJ) in February 2016.  A transcript of the hearing is of record.

The Board previously remanded this issue to the Agency of Original Jurisdiction (AOJ) in June 2016 for additional development.  The case has now returned to the Board for additional appellate action.


FINDING OF FACT

The Veteran's PTSD most closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that there has been substantial compliance with the terms of the June 2016 Board remand.  The Veteran was afforded a VA examination in August 2016, which addressed the severity and extent of the Veteran's service-connected PTSD with substance abuse (alcohol) and specifically commented on the nature and extent of the Veteran's suicidal ideation.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.

II.  Increased Rating Claim

Service connection for PTSD was awarded in a January 2004 rating decision.  An initial 50 percent evaluation was assigned effective September 5, 2003.  The August 2011 rating decision on appeal continued the current 50 percent evaluation.  The Veteran was granted an increased 70 percent evaluation in a September 2016 rating decision, effective August 30, 2010, the date of the Veteran's claim for an increase.  The Board notes that although the Veteran contended that his PTSD met the criteria for a 70 percent rating in his most recent VA Form 9, the increased rating assigned in the September 2016 rating decision did not represent a full grant of the benefits sought on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As a preliminary matter, the Board observes that the Veteran has more than one psychiatric diagnosis.  In addition to PTSD, he also has major depressive disorder and unspecified anxiety disorder.  In an August 2016 VA examination, the examiner diagnosed the Veteran with major depressive disorder, as secondary to PTSD.  The examiner also diagnosed the Veteran with unspecified anxiety disorder, as unrelated to PTSD.  The examiner noted that it was not possible to differentiate which symptoms were attributable to each specific diagnosis.  When a claimant has both service-connected and nonservice-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  In this decision all psychiatric symptoms will be considered since competent authority indicates that they cannot be differentiated.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Veteran's PTSD is currently evaluated as 70 percent disabling under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the general rating formula, a 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

After review of the evidence, the Board finds that the Veteran's psychiatric symptoms are productive of impairment that is no more than 70 percent disabling.  Although the Veteran currently manifests cognitive and functional impairment, the competent medical evidence establishes that this impairment does not most nearly approximate a 100 percent disability rating.  VA and private treatment records show that the Veteran does not experience total occupational and social impairment, and that his symptoms are clearly not of similar severity, frequency, and duration as those contemplated by an increased rating under the general rating formula.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

At the Veteran's August 2016 VA examination, he indicated that he remained married to his wife of 40 years and got along well with his children.  He also indicated that he was employed as a mechanic for the City of San Antonio and had held the job for twelve years.  The Veteran's VA and private treatment records indicate that he consistently presented appropriate behavior and dress during treatment sessions.  Although a May 2015 mental health consultation note indicated that he habitually relied on his wife to do a majority of things for him, it further noted that the Veteran could probably do those things on his own.  This is supported by a finding in the Veteran's December 2010 VA examination that he did not have mental difficulty performing activities of daily living and a finding in the August 2016 VA examination that he was capable of handling his own financial affairs.  The Veteran's VA and private treatment records indicate that he exhibited symptoms of cognitive difficulties, such as forgetting the names of close relatives, getting lost in familiar situations, and difficulty understanding complex commands.  However, the August 2016 VA examiner opined that such symptoms appeared to be of fairly recent onset, and were unlikely related to PTSD or military service.  Though the Veteran reported passive suicidal ideation in a February 2011 Vet Center progress note and a May 2015 mental health consult note, he otherwise regularly reported that he did not have suicidal or homicidal ideations throughout the course of his post-service mental health treatment and it was consistently determined that he was not a danger to himself or others.

The Board has considered the competent medical and lay evidence of record and finds that the Veteran's psychiatric symptoms clearly do not manifest impairment that most nearly approximates the severity, frequency, or duration as those contemplated by a schedular rating in excess of 70 percent.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim and it is therefore denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.7, 4.21.








ORDER

Entitlement to a rating in excess of 70 percent for an acquired psychiatric disorder, to include Posttraumatic Stress Disorder (PTSD) with substance abuse (alcohol) and major depressive disorder, is denied.


____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


